OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on May 25, 1954 under the name Ferdinand Richard Goglio. In this proceeding to discipline him for professional misconduct, the petitioner and respondent move to confirm the report of the special referee.
Respondent was charged with having been convicted of a “serious crime”, to wit, that on November 23, 1982, he pleaded guilty in the United States District Court for the Southern District of New York, to giving $5,000 to an *296Internal Revenue Service Appeals Officer in violation of subdivision (f) of section 201 of title 18 of the United States Code. On April 14,1983, respondent was sentenced to pay a $10,000 fine and to perform two years of unpaid full-time community service.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct described above. Petitioner’s and respondent’s motions to confirm the special referee’s report are granted.
In determining an appropriate measure of discipline, we have taken into consideration respondent’s previously unblemished record as well as the other mitigating circumstances advanced by respondent.
Accordingly, the respondent should be, and he hereby is, suspended from the practice of law for a period of three years, nunc pro tunc, effective January 28,1983, and until further order of this court.
Mollen, P. J., Titone, Lazer, Mangano and Rubin, JJ., concur.